F|LED

 

UNITED srATEs DISTRICT coURT ,N CLERK.S OFF,CE
EASTERN DISTRICT OF NEW YORK U.S. D\STF<¢CT CouRT E.D.N.Y.
X ncr 1
SEAN TAPP, `A' 4 il 2018 ar
P]aintiff, LONG ISL=AND QFFICE
ORDER
-against- 17-CV-0764 (JFB)(ARL)

SANDY JENKINS, Pa.role Offlcer, et al.,

Defendants.
X

 

JOSEPH F. BIANCO, District Judge:

Before the Court is a sua sponte Report and Recommendation from Magistrate Judge
Arlene R. Lindsay (the “R&R,” Dkt. No. 47), recommending that the Court dismiss this action
with prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 4l (b). A copy
of the R&R was served on pro se plaintiff Sean Tapp (“plaintiff’) on July 5, 2018. The R&R
instructed that any objections be submitted within fourteen (14) days of receipt of the R&R.
(R&R 3-4.) The deadline for submitting objections has since expired, and no party has objected
to the R&R.

Where there are no obj ections, the Court may adopt the report and recommendation
Without de novo review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that
Congress intended to require district court review of a magistrate’s factual or legal conclusions,
under a de novo or any other standard, when neither party objects to those findings.”); see also
Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear
notice of the consequences, failure timely to object to a magistrate’s report and recommendation
operates as a waiver of further judicial review of the magistrate’s decision.”); cf 28 U.S.C.

§ 636(b)(l)(C) and Fed. R. Civ. P. 7 2(b)(3) (requiring de novo review after objections).

However, because the failure to tile timely objections is not jurisdictional, a district judge may

still excuse the failure to object in a timely manner and exercise its discretion to decide the case
on the merits to, for example, prevent plain error. See Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.
2003) (“[B]ecause the waiver rule is non jurisdictional, we ‘may excuse the default in the
interests of justice.”’ (quoting Thomas, 474 U.S. at 155)). b

Although plaintiff has Waived any objection to the R&R, and thus de novo review is not
required, the Court has conducted a de novo review of the R&R in an abundance of caution. For
the reasons that follow, the Court adopts the thorough and well-reasoned R&R in its entirety.

Rule 41(b) authorizes a district court to “dismiss a complaint for failure to comply with a
court order, treating the noncompliance as a failure to prosecute.” Sz'mmons v. Abruzzo, 49 F.3d
83, 87 (2d Cir. 1995) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962)); see also Lucas
v. Miles, 84 F.3d 532, 535 (2d Cir. 1996) (“[D]ismissal [pursuant to Rule 41(b)] is a harsh
remedy and is appropriate only in extreme situations.”); Wynder v. McMahon, 360 F.3d 73, 79
(2d Cir. 2004) (“Rule [41(b)] is intended to serve as a rarely employed, but useful, tool of
judicial administration available to district courts in managing their specific cases and general
caseload.”). Moreover, it is well settled that a district court “may act sua sponte to dismiss a suit
for failure to prosecute.” Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (citing Link, 370
U.S. at 630-31); see also Le Sane v. Hall ’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001)
(“Although the text of Fed. R. Civ. P. 41 (b) expressly addresses only the case in which a
defendant moves for dismissal of an action, it is unquestioned that Rule 41(b) also gives the
district court authority to dismiss a plaintiffs case sua sponte for failure to prosecute.”).

Courts have repeatedly found that “[d]ismissal of an action is warranted when a litigant,
whether represented or instead proceeding pro se, fails to comply With legitimate court

directives.” Yulle v. Barkley, No. 9:05-CV-0802, 2007 WL 2156644, at *2 (N.D.N.Y. July 25,

2007) (citations omitted). 'A district court contemplating dismissal of a plaintiffs claim for
failure to prosecute and/or to comply with a court order pursuant to Rule 41 (b) must consider:

l) the duration of plaintist failures or non-compliance; 2) whether plaintiff had

notice that such conduct would result in dismissal; 3) whether prejudice to the

defendant is likely to result; 4) whether the court balanced its interest in managing

its docket against plaintiff’s interest in receiving an opportunity to be heard; and

5) whether the court adequately considered the efficacy of a sanction less

draconian than dismissal
Bajfa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 63 (2d Cir. 2000). In deciding
whether dismissal is appropriate, “[g]enerally, no one factor is dispositive.” Nita v. Conn. Dep ’t
of Env. Prot., 16 F.3d 482, 485 (2d Cir. 1994); see also Peart v. City of New York, 992 F.2d 458,
461(2d Cir. 1993) (“[D]isrnissal for want of prosecution is a matter committed to the discretion
of the trial judge [a.nd] the judge’s undoubtedly Wide latitude is conditioned by certain minimal
requirements.”) (quoting Merker v. Rice, 649 F.2d 171, 173-74 (2d Cir. 1981)).

Moreover, “[t]he duty to inform the Court and defendants of any change of address is ‘an
obligation that rests With all pro se plaintiffs.”’ Alomar v. Recard, 07-CV-5654, 2010 WL
451047, at *2 (S.D.N.Y. Feb. 9, 2010) (quoting Handlin v. Garvey, 91-CV-6777, 1996 WL
673823, at *5 (S.D.N.Y. Nov. 20, 1996)); see also English v. Azcazubi, l3-CV-5074, 2015 WL
1298654, at *2 (E.D.N.Y. Mar. 20, 2015) (“[W]hen a party, even a pro se litigant, changes
addresses, it is that party’s obligation to notify the Court of the new address.”); Thornton v.
Moroney, 13-CV-8912, 2014 WL 2805236, at *2 (S.D.N.Y. June 20, 2014) (explaining that pro
se litigants have a “duty to diligently pursue [their] case and to inform th[e] Court[] . . . of any
change of address.”). If a pro se litigant fails to keep the Court apprised of his or her current
mailing address, “the Court may dismiss the action under Rule 41 (b) [of the Federal Rules of
Civil Procedure], for failure to prosecute.” Mercedes v. New York D. O.C., 12-CV-2293, 2013

WL6153208, at *2 (S.D.N.Y. Nov. 21, 2013); see also Thornton, 2014 WL 2805236, at *2.

As set forth in the R&R, plaintiff has failed to comply with multiple Court Orders, and he
has not communicated with the Court since January 18, 2018. The Court notes that, since
January 18, 2018, the Court Orders that were sent to plaintiff at his address of record were
returned as undeliverable, and, therefore, that plaintiff has not received these Orders. (See Dkt.
Nos. 41, 44, 46, 48.) However, as discussed above, it is plaintiffs responsibility to update his
address with the Court_a responsibility that plaintiff was advised of at the beginning of this
case (see Dkt. No. 4), and that plaintiff apparently understood, having submitted multiple notices
of change of address to the Court over the course of the litigation (see Dkt. Nos. 19, 21)_and
plaintiffs failure to keep his address of record current is a basis for dismissal under Rule 41(b).
Moreover, the R&R correctly addressed the other factors warranting dismissal with prejudice

Accordingly, having conducted a review of the record and the applicable law, and having
reviewed the R&R de novo, the Court adopts the R&R in its entirety. The Court dismisses this
action with prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. The Clerk
of Court shall enter judgment accordingly and close this case. The Court also certifies pursuant
to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith, and,

therefore, in forma pauperis status is denied for the purpose of any appeal. See Coppedge v.

sills

_SQSLQ\/\ @`\o\~/\r\b

o eph F. Bianco \"'"
`ted States District Judge

United States, 369 U.S. 438, 444-45 (1962).

 

 

Dated: October 11, 2018
Central Islip, New York

